SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1001
OP 12-00495
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF SAMUEL E. MESSER, PETITIONER,

                     V                                              ORDER

MONROE COUNTY WATER AUTHORITY, RESPONDENT.


UNDERBERG & KESSLER LLP, ROCHESTER (DAVID M. TANG OF COUNSEL), FOR
PETITIONER.

BOYLAN CODE LLP, ROCHESTER (SHEILA M. CHALIFOUX OF COUNSEL), FOR
RESPONDENT.


     Proceeding pursuant to EDPL 207 (initiated in the Appellate
Division of the Supreme Court in the Fourth Judicial Department) to
annul the determination of respondent.

     Now, upon reading and filing the stipulation to discontinue
signed by the attorneys for the parties on June 20, 2012,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.




Entered:   September 28, 2012                    Frances E. Cafarell
                                                 Clerk of the Court